 GLASGOW INDUSTRIES, INC.625Glasgow Industries,Inc.,M.B. Manufacturing Co., P.Sorenson Mfg. Co.,Inc. and International Union,United Automobile,Aerospace and Agricultural Im-plementWorkers of America,UAW. Cases 9-CA-7296 and 9-RC-9651June 28, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn February 28, 1973, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Glasgow Industries, Inc.;M. B. Manufacturing Co.; P. Sorenson Mfg. Co.,Inc.,Bowling Green, Kentucky, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.IT IS FURTHER ORDERED that the election conductedon September 11, 1972, in Case 9-RC-9651, be andithereby is, set aside, and that Case 9-RC-9651 be,and it hereby is, remanded to the Regional Directorfor Region 9 for the purpose of conducting a newelection at such time as he deems the circumstancespermit the free choice of a bargaining representative.[Direction of Section Election andExcelsiorfoot-note omitted from publication.]DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: This is a con-solidated complaint and representation case. Upon chargesand amended charges filed by the Union on September 18and November 2, 1972, the General Counsel issued a com-plaint on November 21, 1972, against Respondent allegingviolations of Section 8(a)(1) of the Act. Respondent filed ananswer denying the violations alleged.The representation portion of this case is based on apetition filed on July 3, 1972, by the Union pursuant towhich a consent election was held on September 11, 1972.The election results showed that of approximately 550 eligi-ble votes, 248 votes were cast for the Union, 261 votes castagainst the Union, and 5 ballots were challenged. TheUnion filed objections to the conduct of the election and theRegional Director issued a report on November 29, 1972, inwhich he concluded that certain of these objections raisedsubstantial and material issues which he recommended beresolved in a consolidated proceeding with the aforemen-tioned unfair labor practice case. By order of the Boarddated December 19, 1972, the Board directed a consolidatedhearing which was held in Bowling Green, Kentucky, onJanuary 18, 1972.Upon the entire record in the case including my observa,tion of the demeanor of witnesses, and upon considerationof briefs, I make the following:FINDINGS OF FACTITHEBUSINESSOF RESPONDENT EMPLOYERGlasgow Industries, Inc., M. B. Manufacturing Co., andP. Sorenson Mfg. Co., Inc., are wholly owned subsidiariesof Gulf and Western Systems Company, a Delaware corpo-ration. These three concerns are a single integrated enter-prise engaged in the manufacture and sale of electricalconnectors and automotive parts, with their principal officeand place of business in Glasgow, Kentucky. They are col-lectively referred to herein as the Respondent or Employer.All parties agree and I find that Respondent is engaged incommerce under Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW, hereincalled theUnion, is a labororganizationunder Section 2(5)of the Act.IIITHE UNFAIR LABOR PRACTICESAND OBJECTIONSThese consolidated cases present substantiallysimilar is-sues;namely, whether Respondent threatened economic re-prisalforunion reasons, created the impression ofsurveillance of union supporters, and coercively interrogat-ed employees concerning union matters. The representationpetition having been filed on July 3, 1972, only conductsubsequent to such date may be basis for setting aside theelection of September 11, 1972.' The cutoff date in theunfair labor practices portion of the case is March 18, 1972,under Section 10(b) of the Act.1All dates are in 1972 unless otherwise indicated204 NLRB No. 107 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find, as the parties agree, that the following individualsare supervisors within Section 2(11) of the Act: Vice Presi-dent and General Manager Henry Egen; Personnel Direc-tor Terry Hitchcock; Assistant to Personnel Director CarlSmith;Warehouse Manager Art Higgins; and ForemenAudley Britt, Ernie Ferrel, Neil Pendygraft, Glenn Richard-son, JamesWheat, and Gordon Wilson.Employee Dennis Bullington spearheaded the organizingcampaign and obtained approximately 150 union card sig-natures. According to Bullington's undenied and otherwisecredible testimony, Foreman Pendygraft approached Bull-ington at work on March 30 and told Bullington he was"disappointed" in Bullington, for he had heard that Bulling-ton was working for the Union and "trying to push" unioncards. Pendygraft inquired why Bullington desired a unionand he asked that Bullington promise not to "spread theUnion around." (Pendygraft did not limit his request toactual working time.) 2 Bullington then asked whether Pen-dygraft was going to "fire" him or give him "dirty jobs" or`chew jhim] out'; Pendygraft said he would not, and he hasnot.Bullingtonhad heard a rumor that Respondent had listof union organizers.Bullington testified that he asked Fore-man Ferrel on August 25 whether Respondent did havesuch list and whether he was on it and that Ferrel answered"yes" to both questions. Ferrel's version of this conversationwas that Bullington had inquired about a list,but that hisresponse was that "if there was one, I hadn't [seen] it." TheGeneral Counsel does not contend that Respondent initiat-ed or circulated such rumor.Bullington testified, without contradiction, concerninganother conversation with Ferrel on September 8. Bulling-ton asked Ferrel on this occasion how the latter felt theupcoming election would turn out. Ferrel replied that hebelieved that the Union would lose, but that "you're goingto lose either way it goes . . . [for] if the Union comes in,the company will move out . . . [and) they can move out in24 hours if they wanted to." At a generalmeetingheld thatsame day, Vice President Egen addressed the employeesconcerning the Union.Bullington asked Egen at the meet-ing whether the Company would move out if the Unioncame in; Egen replied that he "couldn't answer that ques-tion."Employee Jose Zapata testified that AssistantPersonnelDirector Smith came into Zapata's section on September 5and began discussing the Union. Zapata testified withoutcontradiction that Smith asked Zapata and employeeCharles Smith why the employees wanted a union. PlantManager John Faynor visited Zapata's department on Sep-tember 8, and also discussed the Union with him. It is alsoundenied that Faynor inquired on that occasion why theemployees wanted a union. Zapata responded with com-plaints about some foremen, whereupon Faynor told Zapa-ta that he [Faynor] would get the foremen "straightenedOut.,, 32 Cf.N L R.B. v. Southern Electronics Co,430 F 2d 1391, 1392 (C A 6,1970);RepublicAluminumCo v N L R B,394 F.2d 405, 407 (C A 5, 1968),P R Mallory & Co. v. N L R B.,389 F.2d 704, 709 (C.A. 7, 1967).3 Zapata also testified concerninga conversationwith Foreman Richard-son, but the testimony is too confusing to support any meaningful findings.Employee Elsie Taylor credibly testified, with substantialcorroboration by employee Rubie Winchester, that Fore-man Wilson told her during a conversation in August that"if the Union comes in, the order would be cancelled andyou will have no work." Wilson did not testify. Also, ac-cording to Taylor's and Winchester's credible testimony,Foreman Britt stated on that or a related occasion that "ifyou all vote this Union in, this plant could move to Mexi-co."While testifying that he was unable to recall variousconversations, Britt denied having made the foregoing state-ment;however, he did remember telling Mrs. Taylor thatone of Respondent'scompetitors had moved to Mexico"due to highwages."EmployeeNancy Bullington is Dennis Bullmgton'smother anda longtimefriend or acquaintance of ForemanWheat.She was a unionobserver at the September11 elec-tion.On the morning of the election and while Dennis wasopenly distributing union literature at the plant gate, Wheatremarked toMrs.Bullington,accordingtoMrs.Bullington's testimony, "By the way, Nancy, what do yourson and you [expect] . . . to get out of working for theUnion." "I hope to get a lot," Mrs. Bullington replied, "andI can't talk to you right now, I will talk to you later."Employee Eva Duvall had a conversation on September7 with Assistant Personnel Director Smith. Mrs. Duvall'shusband works for another employer where the Duvallshave their medical insurance.On that day, according toMrs. Duvall, she asked Smith whether she could have herinsurancetransferred to Respondent from her husband'splace of employment. Smithreplied, according to Mrs. Du-vall, that she should not transfer the insurancebecause, ashe explained, she and 40 percent of the employees would belaid off should the Union "come in." The conversation end-ed with Smith's statementthat "I did you a favor by hiringyou, I hope you will do me a favor byvotingno."Whiletestifying that he didn't recall discussing the insurance mat-ter with Mrs.Duvall, Smith denied telling her she would belaid off if the Union came in. Smith testified further, howev-er, that he did tell Mrs. Duvall that "in case the Union didcome in and therewas a layoff, she couldbe one ofthe firstto be laidoff becauseof her being the lowest or youngestin seniority, at that time."General Manager Egen testified that he prefers'not hav-ing todeal with unions because theycan causestrikes.Hewent on to explainthat many of Respondent's customersuse Respondentas a "singlesource"; i.e., Respondent hastheir entirebusiness.But where there is a risk factor in-volved, Egen further stated,a customermay operate with"dual sources" for theirneeds,and a supplier with a unionis a component of such risk factor. Egen testified that hewantedto win the election but to run "a clean campaignthat was entirely within the law." He discussedthese mattersat severalmeetingswith the supervisory staff and gave thema written "checklist" of "do's and dont's" to guide theirconduct accordingly. This list states in part as follows:The transcript is corrected to read at p. 26, 1. 16 "`what he saw, but notwhat he feels." GLASGOW INDUSTRIES, INC.627What You Can't Do Duringan Organizational Drive1.Ask employees for an expression of their thoughtsabout a union or its officers.2.Prevent employees from soliciting union member-ships during their free time on company premises aslong as such does not interfere with work being per-formed by others.3.Threaten loss of jobs, reduction of income, dis-continuance of any privileges or benefits presently en-joyed, or use of any intimidating language which maybe designed to influence an employee in the exercise ofhis right to belong to, or refrain from belonging to aunion.4.Threaten or actually discharge, discipline, or layoff an employee because of his permissible activities inbehalf of the union.5.Ask employees whether they have or intend tosign a card.6.Discriminate against employees actively support-ing the union by intentionally assigning undesirablework to the union employee.7.Conduct yourself in a way which would indicateto the employees that you are watching them to de-termine whether or not they are participating in unionactivities. (Of course, you can and should keep youreyes and ears open for any improper conduct.)8.Promise employees a pay increase, promotion,betterment, benefit, or special favor if they stay out ofthe union or vote against it.9.Make statements to the employees to the effectthat they will be discharged or disciplined if they areactive in behalf-of the union.10.Urge employees to try to persuade others to op-pose the union or stay out of it.So far as the record discloses, Egen did not circulate the"do's and dont's" to rank-and-file employees, nor did heexplain to them his aforesaid reasons for opposing theUnion.Concluding FindingsRespondent would have avoided this proceeding had itcomplied with the list of "don'ts" giventhemanagementstaff by General Manager Egen. InN.L.R.B. v. RoselynBakeries, Inc., 471F.2d 165 (C.A. 7, 1972), the court setforth principles applicable to this case:While it is well settled that an employer is free tocommunicate to its employees any of its general viewsabout unionismor any of its specific views about aparticularunion,N.L.R.B. v. Gissell Packing Co.,395U.S. 575, 618 (1969), it is equally well established thatits communicationsmust not contain a threat of coer-cion or reprisal, express or implied.Gissell, supra, p.618. If the employer expresses his views on the effectthat unionizationmay have on the futureeconomichealth of the company, his projections must be verycarefully phrasedon the basisof objective fact.TextileWorkers v. Darlington Mfg. Co.,380 U.S. 263, 274, n.20 (1965). If there isany implicationthat employer mayor may not take action solely on his own initiative forreasons unrelated to economic necessity and knownonly to him, the statement is no longer a reasonableprediction based on available facts, but is a threat ofretaliation based on misrepresentation and coercionand, as such without the protection of the First Amend-ment.Gissell, supra,p. 618. Any balancing of the rightsof the employees under § 7, as protected by § 8(a)(1)and the proviso in § 8(c), must take into account theeconomic dependence of the employees on the employ-ers and the necessary tendency of the former, becauseof that relationship, to be alerted to intended implica-tions of the latter that might be more promptly dis-missed by one who was entirely disinterested. Beyondquestion, employees are particularly sensitive to ru-mors of plant closing and view such rumors as coercivethreats, rather than honest forecasts.Without further discussion I conclude that Respondentunlawfully threatened reprisal against its employees forunion considerations by the following conduct:4 ForemenFerrel's "plant moving" statements to Bullington; ForemanWilson's statement to Winchester concerning "cancellationof orders" and employees' "work loss"; ForemanBritts's"plant removal" statement to Taylor and Winchester; As-sistant Personnel Director Smith's "layoff" statement toDuvall; and the implicit threat of a possible move for unex-plained union reasons in Egen's answer to Bullington'squestion(Roselyn Bakeries, supra).Given this coercive con-text, I further conclude that Respondent engaged in thefollowing incidents of unlawful union interrogation: Fore-man Pendygraft-Dennis Bullington; Assistant PersonnelDirector Smith-Zapata; and Plant Manager Faynor-Zapa-ta.sRespondent further violated the Act by Pendygraft re-questingBullington'spromisetodiscontinuehisorganizational activities, and by Faynor telling Zapata thathe would take corrective action on Zapata's complaint,thereby, in effect, promising a benefit for the purpose ofinducing employees to vote against the Union.Aldon, Inc.,201 NLRB No. 75.Finally, there is the allegation of "creating the impressionof surveillance" respecting the Foreman Ferrel-Bullingtonconversation about a rumored list of union organizers. Asindicated, there is no evidence or contention that Respon-dent initiated or circulated such rumor. A "list" is synony-mous with "information"; and, in my judgment, it is notnecessarily, if at all, improper for an employer to have infor-mation concerning union matters, however innocently orlawfully such information is acquired. Unless, where anemployer has such information, it be deemed improper foran employer to acknowledge having this information uponthe initiating question of the Union's principal proponent.Ido not believe so, and, even on the basis of Bullington'sversion of the incident, I therefore do not find the "impres-sion of surveillance" allegation to be established.4 CompareB F Goodrich Footware Corporation,201 NLRB No. 46. CfN.L R B v.Kaiser Agricultural Chemicals,473 F.2d 374 (C.A.5, 1973);Mee-han Truck Sales, Inc,201 NLRB No 107.The described circumstances of the Foreman Wheat-Mrs Bullingtonexchange do not,in my opinion, warrant the opprobrium of an unfair laborpractice finding CompareIsaacson-CarricoManufacturing Co,200 NLRBNo 116 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer within Section 2(6) and (7)of the Act.2.The Union is a labor organization within Section 2(5)of the Act.3.Respondent has violated Section 8(a)(1) of the Act bythreatening employees with layoff and plant removal forunion reasons, by coercively interrogating employees con-cerning union matters, by requesting employees to promisediscontinuing lawful organizational activities, and by soli-citing and impliedly promising to remedy employee com-plaints for the purpose of interfering with rights underSection 7 of the Act.4.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.5.Objections 1, 3, and 6 are established in Case 9-RC-9651 and such conduct 6 by Respondent (Employer inthe RC case) warrants setting aside the election of Septem-ber 11, 1972.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policiesof the Act.I shall also recommend in the representation case that theelection of September 11, 1972, be set aside and a secondelection be conducted.Upon the foregoing findings, conclusions and the entirerecord and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER'Glasgow Industries, Inc., M. B. Manufacturing Co., P.Sorenson Mfg. Co., Inc., Bowling Green, Kentucky, theirofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with layoff, plant removal, orother reprisals for unionreasons.(b)Coercivelyinterrogatingemployeesconcerningunion or organizational matters.(c)Requesting employees to promise to refrain from law-ful organizational activities.(d) Soliciting employees concerning their complaints andpromising to remedy such complaints for the purpose ofinterfering with rights under Section 7 of the Act.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action:(a) Post at their premises at Bowling Green, Kentucky,copies of the attached notice marked "Appendix." 8 Copiesof said notice, on forms provided by theRegionalDirectorfor Region 9, after being duly signed by Respondent, shallbe posted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that the election held on Sep-tember 11, 1972, in Case 9-RC-965 1, be set aside, that suchmatter be remanded to the Regional Director for Region 9for the purpose of conducting a new election at such timeas he deems the circumstances permit the free choice of abargaining representative, and that the following be issued:[Recommended Direction of Second Election andExcels-iorfootnote omitted from publication.]6No reliance is placed on the Pendygraft-Bullington incident of March 30,itoccurring before the filing date of the representation petition7 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposess In the eventthat the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TO EEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreatento lay off employees,move ourplant,or take any other reprisal for union reasons.WE WILL NOTinterrogate employees concerning unionmatters.WE WILL NOT ask employees to promise to refrainfrom joining or assisting unions or from otherwise par-ticipating in union activities.WE WILL NOTsolicit employees concerning complaintsand then promise to correct these matters for the pur-pose of interfering with rights under Section 7 of theAct.Our employees are free to join or assist InternationalUnion, United Automobile, Aerospaceand AgriculturalImplement Workersof America, UAW, or anyother union.GLASGOW INDUSTRIES, INCM. B. MANUFACTURING CO.P. SORENSON MFG CO., INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by GLASGOW INDUSTRIES, INC.629anyone.this notice or compliance with its provisions may be direct-This notice must remain posted for 60 consecutive daysed to the Board'sOffice,Federal Office Building, Roomfrom the date of posting and must not be altered, defaced,2407, 550 Main Street, Cincinnati, Ohio 45202, Telephoneor covered by any other material.Any questions concerning513-684-3686.